DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
 2. The double patenting rejection made in the previous office action has been withdrawn in view of the amendment.
Allowable Subject Matter
3. Claims [1-21] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
 Re Claims [1] none of the prior arts on the record either alone or in combination   teaches or reasonably suggests: a camera module comprising: a plate coupled by the connector, the plate comprising a groove to accommodate a first sealing member; wherein the first substrate unit includes a first substrate portion including a first connecting port mounted at one surface with the image sensor and a first connecting port disposed at  another surface, and a second substrate portion connecting the first connecting port to a second connecting port; and wherein the second substrate unit includes a third substrate portion including a third connecting port connected to the second substrate portion through a flexible substrate and including a third connecting port, and a fourth substrate portion including a fourth connecting port coupled to the third connecting port and connected to the connector ; in conjunction with the other limitation of the claim.

 Claims 2-19 and 21 are allowed due to their direct or indirect dependency on claim 1.

Re Claims [20] none of the prior arts on the record either alone or in combination   teaches or reasonably suggests: a camera module comprising: a plate coupled by the connector, the plate comprising a groove to accommodate a first sealing member; in conjunction with the other limitation of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698